135 F.3d 1318
Charles M. KEENAN, Plaintiff-Appellant,v.Frank HALL, Director Oregon Department of Corrections, etal., Defendants-Appellees.
No. 94-35726.
United States Court of Appeals,Ninth Circuit.
Feb. 11, 1998.

Before:  SCHROEDER, FLETCHER, and RYMER, Circuit Judges.


1
ORDER AMENDING OPINION AND DENYING PETITION FOR REHEARING

AND REJECTING EN BANC REQUEST
ORDER

2
The opinion, Slip op. 5571, filed May 8, 1996 [83 F.3d 1083] is amended as follows:  add a footnote to "major difference between the conditions for the general prison population and the segregated population" in line 2 on page 5578 [83 F.3d at 1089] of the Slip op.:  "The Court expressed it thusly:  'Based on a comparison between inmates inside and outside disciplinary segregation, the State's actions in placing [Sandin] there for 30 days did not work a major disruption in his environment.'  Sandin at 486, 115 S. Ct. at 2301."


3
With this change, Judges Schroeder and Fletcher have voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.  Judge Rymer voted to grant the petition for rehearing and to accept the suggestion for rehearing en banc.


4
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on it.  Fed. R.App. P. 35(b).


5
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.